DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 1-4, 17, 18, 27, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435).
Regarding claims 1 and 17, Harris, Jr. discloses a method of making a multijunction photovoltaic cell (solar cell 100; see Figure 1B) comprising: 
providing a Ge substrate (12; it is disclosed the substrate can be Ge; [0014]);
depositing a first subcell (10) overlying the Ge substrate, wherein the first subcell comprises a first base layer (see Figure 1B) wherein: 
the first base layer comprises Ga1-xInxNyAs1-y-xSbz (see Figure 1B), 
the first base layer is characterized by a first band gap within a range from 0.9 eV to 1.1 eV (it is disclosed the GaInNAsSb subcell has a band gap of 0.9 eV to 1.1 eV; [0014]), 
wherein each material layer of the first subcell having a thickness greater than 100 nm (see Figure 1A, where each of the layers of the subcell can be seen to have a thickness greater than 100 nm) has an in-plane lattice constant in the fully relaxed state that differs from the in-plane lattice constant of each of the other material layers of the first subcell having a thickness greater than 100 nm and from the substrate by less than 0.6% (it is disclosed the GaInNAsSb subcell is lattice matched to the Ge substrate ([0014]). Harris, Jr. further discloses the other material layers of the first subcell are made of GaAs (see Figure 1B).  Wanlass discloses that each of the subcells is substantially lattice matched to a material selected from the group consisting of Si, Ge, SiGe, GaAs, and InP (see Figure 1 where the substrate is made of Ge and several subcells are lattice matched or “LM” to the substrate.  It is further shown in Table V that 
depositing a second subcell (23) overlying the first subcell, wherein the second subcell comprises a second base layer (see Figure 1B), the second base layer comprises GaAs; and
depositing a third subcell (21) overlying the second subcell, wherein the third subcell comprises a third base layer (see Figure 1B), the third base layer comprises InGaP.

While Harris, Jr. does not expressly disclose the photovoltaic cell comprises a subcell overlying the first subcell, wherein the subcell comprises a second base layer comprising Ga1-xInxNyAs1-y-xSbz, the second base layer is characterized by a second band gap within a range from 1.1 eV to 1.3 eV, the reference does disclose multi-junction cell efficiencies can be improved by using several semiconductor materials having a range of band gaps, where the multi-junction solar cells having three or four junctions are known at the time of the invention ([0006]), where an additional subcell comprising a base layer of GaAs (23) overlies the first subcell (see Figure 1B), wherein the subcell comprising the base layer of GaAs has a band gap of about 1.4 eV (it is evidenced by Wanlass in Table III and Figure 2 that GaAs has a band gap of about 1.4 eV). Additionally, see Figure 1 of Wanlass, where the photovoltaic cell of Wanlass has multiple subcells up to six subcells in Table V ranging from bandgaps of 0.9 to 1.9 eV, where the subcells are lattice matched to a Ge substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic cell of Harris, Jr. by incorporating an additional subcell 1-xInxNyAs1-y-xSbz with a slightly higher bandgap than the first subcell between the first subcell comprising Ga1-xInxNyAs1-y-xSbz and the subcell comprising GaAs, as taught by Harris, Jr. and Wanlass above, because it would allow for a wider spectrum of the wavelengths of the incident light to be absorbed for an enhanced efficiency of the photovoltaic cell by maximizing the amount of light energy that can be absorbed to be converted into electrical energy, as disclosed by Wanlass ([0005]). 
	It is noted that the above mentioned second subcell (23) and third subcell (21) of Harris, Jr. will now be third and fourth subcells in the structure after the modification. 

While modified Harris, Jr. does not expressly disclose the values for x, y, and z for the second base layer are 0.01 ≤ x ≤ 0.06, 0.005 ≤ y ≤ 0.015 and 0.001 ≤ z ≤ 0.02, the reference discloses the values for x, y and z for the second base layer are 0.05 ≤ x ≤ 0.07, 0.01 ≤ y ≤ 0.02 and 0.02 ≤ z ≤ 0.06 (it is disclosed that when the subcell is made of GaInNAsSb, the composition is approximately 1-2% N, approximately 5-7% In and approximately 2-6% Sb; [0028]; see Figure 1B).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
10 can be made of GaInNAsSb, where the composition is approximately 2-6% Sb ([0028]), where “approximately 2% Sb” would read upon “0.02 z” as claimed.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), where the court held the prior art disclosure of “about 1-5%” teaches the claim limitation of “more than 5%" because “about 1-5%” allowed for concentrations slightly about 5% thus the ranges overlapped.  Further, it is the Office’s position that the disclosed value for z is close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties between the claimed value of z being “0.02” and the value of "approximately 2%" as taught by modified Harris, Jr.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
It is noted that a subcell comprising the above recited base layer having the above recited composition would inherently have a band gap within a range from 1.1 eV to 1.3 eV as claimed, and each material layer of the second subcell having a thickness greater than 100 nm (see Figure 1A, where each of the layers of the subcell can be seen to have a thickness greater than 100 nm) has an in-plane lattice constant in the fully relaxed state that differs by less than 0.6% of the in-plane lattice constant of each of the other material layers of each of the second subcell having a thickness greater than 100 nm and of the substrate (it is disclosed the GaInNAsSb subcell is lattice matched to the Ge substrate ([0014]). Harris, Jr. further discloses the other subcells are made of GaAs and InGaP (see Figure 1B).  Wanlass discloses that each of Figure 1 where the substrate is made of Ge and several subcells are lattice matched or “LM” to the substrate.  It is further shown in Table V that up to four subcells in a six subcell multi-junction cell can be lattice matched to the Ge substrate, where GaInP and GaAs are lattice matched to the Ge substrate), where being lattice matched means less than 0.6% difference between the lattice constants).

While modified Harris, Jr. does not expressly disclose the first subcell has a thickness from 2 micron to 3 micron, Harris, Jr. does disclose the first subcell has a thickness of about 3.1 micron (see Figure 1A).
As the desired properties of the first subcell and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said thickness of the layers within the first subcell, with properties of the first subcell and overall efficiency of the multijunction photovoltaic cell varying as the thicknesses of the layers within the subcell are altered, where the buffer layer must have a suitable thickness to act as a buffer, and  the precise thickness of the first subcell would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed thickness of the first subcell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first subcell in the method of modified Harris, Jr. to obtain the desired balance between the desired properties of the first subcell and the overall efficiency of the multijunction photovoltaic cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

While modified Harris, Jr. does not expressly disclose the third subcell as set forth above has a base layer comprising (Al)InGaAs and the fourth subcell as set forth above has a base layer comprising (Al)InGaAsP or AlInGaAs, the reference discloses multi-junction cell efficiencies can be improved by using several semiconductor materials having a range of band gaps, where the multi-junction solar cells having three or four junctions are known before the effective filing date of the claimed invention ([0006]).
	Wanlass teaches it is well known in the art before the effective filing date of the claimed invention to have selected subcell materials depending on the desired band gap profile based on the desired number of subcells as well as the lattice constants between the subcells, where a multijunction photovoltaic cell comprising up to six subcells is known, such that lattice mismatched materials can be selected as the band gap of the material is seen as more important than being lattice matched to each other ([0007], [0014], and [0027]; see Figures 1 and 8). Wanlass also teaches the addition of some aluminum to Group III-V alloys to slightly raise the band gap of the material without changing the lattice constant ([0038]) and Figure 2 can be used for the selection of semiconductor materials, where GaInAs has a lower band gap than GaAs but higher lattice constant.
	 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional subcell composed of a base layer comprising (Al)InGaAs and an additional subcell composed of (Al)InGaAsP or AlInGaAs between the third subcell and fourth subcell as set forth above, in order to optimize and maximize the amount of incident solar radiation that is absorbed and converted into electricity for optimal conversion due to their band gap profile, as taught by Wanlass.


While modified Harris, Jr. does not expressly disclose the value for x is 0.08 ≤ x ≤ 0.18 and the value for y is 0.025 ≤ y ≤ 0.04, the reference discloses that subcell 10 can be made of GaInNAsSb, where the composition is approximately 1-2% N and approximately 7% In ([0028]), where “approximately 2% N” would read upon “0.025 y” and “approximately 7% In” would read upon “0.08 x” as claimed.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), where the court held the prior art disclosure of “about 1-5%” teaches the claim limitation of “more than 5%" because “about 1-5%” allowed for concentrations slightly about 5% thus the ranges overlapped.  Further, it is the Office’s position that the disclosed value for y is close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties between the claimed value of y being “0.025” and the value of "approximately 2%" and the claimed value of x being “0.08” and the value of “approximately 7%” as taught by modified Harris, Jr.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
10 can be made of GaInNAsSb, where the composition is approximately 2-6% Sb; [0028]; see Figure 1B), but the reference does not expressly disclose the value for z is between 0.001 and 0.03.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the desired band gap and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said composition of the first subcell, with the band gap of the first subcell and the overall efficiency varying as the composition is altered, as set forth by Wanlass above, the precise composition of the first subcell would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed composition of the first subcell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the composition of the first subcell in the method of modified Harris, Jr. to obtain the desired balance between the band gap of the first subcell and the overall efficiency of the multijunction photovoltaic cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim In re Aller, 105 USPQ 223).
Regarding claim 2, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing the first subcell comprises depositing by molecular beam epitaxy ([0025]).
Regarding claim 3, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing a fifth subcell (21) overlying the fourth subcell (as set forth above, where subcell 21 will be the sixth subcell within the structure but fifth subcell in the claims), wherein the fifth subcell comprises a fifth base layer, the fifth base layer comprises (Al)InGaP (as set forth above).
Regarding claim 4, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the Ge substrate is an active junction (it is inherent the Ge substrate would be an active junction in a multijunction solar cell).
Regarding claim 18, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing the second base layer comprises depositing by molecular beam epitaxy (it is disclosed the dilute nitride films are grown by MBE; [0025]).
Regarding claim 27, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses a multijunction photovoltaic cell prepared by the method of claim 1 (as set forth above).
Regarding claim 29, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the third base layer is characterized by a third band gap within a range from 1.4 eV to 1.6 eV (Wanlass discloses in Table I and Figure 2 InGaAs has a band gap of 
Regarding claim 30, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the fourth base layer is characterized by a fourth band gap within a range from 1.6 eV to 1.9 eV (it is evidenced by Wanlass in Table I that GaInAsP has a band gap of about 1.7 eV).
Regarding claim 31, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the fifth base layer is characterized by a fifth band gap within a range from 1.9 eV to 2.2 eV (it is evidenced by Wanlass in Table III that GaInP has a band gap of about 1.9 eV).
Regarding claim 32, modified Harris, Jr. discloses all the claim limitations as set forth above.
While modified Harris, Jr. does not expressly disclose the first, second, and third subcells are lattice-matched to each other, it is noted that once a second subcell is disclosed to comprise a base layer of Ga1-xInxNyAs1-y-xSbz, and the second base layer is characterized by a second band gap within a range from 1.1 eV to 1.3 eV and a third subcell is disclosed to comprise a base layer of (Al)InGaAs, as set forth above, and therefore is substantially the same   See MPEP 2112.01.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435), as applied to claim 1 above, and further in view of Misra et al. (US 2012/0103403), Tan et al. (US 2011/0303268), and Yanson et al. (US 2007/0246701).
Regarding claim 5, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses after depositing the first subcell, annealing the photovoltaic cell (it is disclosed annealing was performed using a rapid thermal anneal, where the temperature can be optimized by maximizing the peak photoluminescence intensity; [0028]), but the reference does not expressly disclose the annealing is at a temperature from 400 oC to 1000 oC for a duration from 10 seconds to 10 hours.
Misra discloses it is well known in the art at the time of the invention that rapid thermal anneal for a dilute nitride material can be optimized by changing the anneal time, temperature, cycle, environment to achieve the desired doping profile, where the anneal temperature can be between 400 oC and 1000 oC and the duration can be between 10 and 1000 seconds ([0038]). 
Tan discloses it is well known in the art at the time of the invention that rapid thermal anneal can be carried out between 650 degrees and 700 degrees for a few minutes up to half an hour ([0006]).
Yanson discloses it is well known in the art at the time of the invention that rapid thermal anneal is to be performed between 600 and 700 degrees C, where the temperature and duration of the process is selected to achieve the required bandgap shifts ([0049]).

As modified Harris, Jr. is not limited to any specific examples of anneal temperatures and anneal durations, and as an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour were well known in the art at the time the invention was made, as evidenced by Misra, Tan, and Yanson above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any duration and temperature for the rapid thermal anneal process in modified Harris, Jr., including an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Alternatively, as the bandgap and photoluminescence intensity are variables that can be modified, among others, by adjusting said anneal temperature and duration, with said bandgap and photoluminescence intensity both changing as the anneal temperature and duration are adjusted, the precise anneal temperature and duration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed anneal temperature and duration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the anneal temperature and duration of the photovoltaic cell in the apparatus of modified Harris, Jr. to obtain the desired balance between the band gap and photoluminescence intensity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the claimed invention. However, Harris in view of Wanlass discloses the claimed invention, as set forth above. Therefore, the arguments were not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721